Case 16-12528-BFK   Doc 105    Filed 04/30/21 Entered 05/03/21 15:27:30   Desc Main
                              Document     Page 1 of 11
Case 16-12528-BFK   Doc 105    Filed 04/30/21 Entered 05/03/21 15:27:30   Desc Main
                              Document     Page 2 of 11
Case 16-12528-BFK   Doc 105    Filed 04/30/21 Entered 05/03/21 15:27:30   Desc Main
                              Document     Page 3 of 11
Case 16-12528-BFK   Doc 105    Filed 04/30/21 Entered 05/03/21 15:27:30   Desc Main
                              Document     Page 4 of 11
Case 16-12528-BFK   Doc 105    Filed 04/30/21 Entered 05/03/21 15:27:30   Desc Main
                              Document     Page 5 of 11
Case 16-12528-BFK   Doc 105    Filed 04/30/21 Entered 05/03/21 15:27:30   Desc Main
                              Document     Page 6 of 11
Case 16-12528-BFK   Doc 105    Filed 04/30/21 Entered 05/03/21 15:27:30   Desc Main
                              Document     Page 7 of 11
Case 16-12528-BFK   Doc 105    Filed 04/30/21 Entered 05/03/21 15:27:30   Desc Main
                              Document     Page 8 of 11
Case 16-12528-BFK   Doc 105    Filed 04/30/21 Entered 05/03/21 15:27:30   Desc Main
                              Document     Page 9 of 11
Case 16-12528-BFK   Doc 105 Filed 04/30/21 Entered 05/03/21 15:27:30   Desc Main
                           Document    Page 10 of 11
Case 16-12528-BFK   Doc 105 Filed 04/30/21 Entered 05/03/21 15:27:30   Desc Main
                           Document    Page 11 of 11
